DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 9, 2021 has been entered. Claims 12, 14-19, and 21-25  remain pending in the application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14, 15, 17, 19, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0362243 to Zhang et al., hereinafter referred to as Zhang, in view of US 2015/0068242 to Patstone, hereinafter referred to as Patstone.
In reference to claims 12 and 19, Zhang and Patstone disclose the claimed invention.
Zhang discloses a distribution system in which an article (cargo) having a proper holding temperature range (T1 to T2 as described in [0056] is packaged in a distribution 
a cooling apparatus (30) configured to control an external temperature of the distribution packaging container (10, see figure 6) to the proper holding temperature range (T1-T2) of the article before and/or after a time period in which temperature control is not performed, wherein the cooling apparatus is configured to cool the distribution packaging container to an overlapping range between a temperature range of a dormant period (dormant period is the time of phase transition between when freezing and melting which occurs at T4, see [0056]) and the proper holding temperature range of the article (see [0056] where the precooling temperature (T3) is disclosed to be lower than the temperature range of the dormant period (T4) which is lower than the proper holding temperature of the article).  See below for the examiner’s illustration of how Zhang meets the limitation of the claim by correlating the temperature of Zhang to Applicant’s disclosed method. This annotated reference shows how the refrigerated the refrigeration system 30 cools in a range from T3 to slightly above T4 (T4+x) which overlaps the proper holding temperature T1-T2 below.
 wherein the distribution packaging container (10, see figure 5)) comprising: 
a distribution-packaging-container main body (122); 
a cooling device (123) selected in accordance with the proper holding temperature range of the article to be packaged [0057]; 
a cooling-device holder (125) disposed within the distribution-packaging-container main body (122) and holding the cooling device; and 
an article-containing region (at 17) disposed within the distribution-packaging-container main body (122) and configured to contain the article, wherein the cooling device comprising: 

a containing region (interior of 124) containing the latent heat storage material (123 see figure 3), wherein the latent heat storage material is selected in accordance with the proper holding temperature range of the article such that a main melting temperature falls within the proper holding temperature range of the article, and the temperature range of the dormant period and the proper holding temperature range of the article at least have an overlapping range (as described in [0056-0057]).

    PNG
    media_image1.png
    353
    876
    media_image1.png
    Greyscale


Zhang discloses the cooling apparatus (30) is configured to cool the distribution packaging container to a temperature (T3) that is lower than the solidification temperature (T4) of the latent heat storage material ([0056] During transportation, because the temperature T3 in the refrigerator truck 20 is smaller than the temperature T4, heat stored by the phase-change insulating sheets 123 of the insulating container 10 is slowly released into the refrigerator truck 20 through layers of structures) and higher than a lower limit (T1) of the proper holding temperature range of the article ([0056] The phase-change temperature T4 of the phase-change insulating sheets 123 of the insulating container 10 is within the range of T1 to T2), to cause the latent heat storage material to undergo a phase change from a liquid phase to a solid phase. Note that as the cooling apparatus cools to temperature T4+x down to T3, the packaging container is cooled to a temperature that is lower than T4 but higher than T1 for some undefined amount of time before the temperature continues to decrease to temperatures below T1, such that the claimed conditions are met. Since the claim does not require the lowest temperature of the shipper to be lower than the solidification temperature and higher than lower limit of the article (such a controller that stops the cooling at such a temperature) an article that passes through such a temperature meets the limitation. Further, in regards to the limitations of claim 12, the recitation of the operation of the cooling apparatus is simply a statement of the intended use of the cooling apparatus for lowering the temperature of the shipper (note the function is not tied to a controller). In apparatus claims, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Since Zhang includes all of the structure of the claim and would be perfectly capable of performing the claimed intended use, Zhang meets the limitations of claim 12. To read over the prior art of Zhang, the examiner recommends amending claim 12 to include a controller which stops the cooing apparatus from cooling at a temperature as claimed and adding a similar limitation to the method of claim 19.
Zhang fails to explicitly disclose the latent heat storage material having a supercooling characteristic. 
Patstone teaches that in the art of insulated shipping containers cooling the contents via phase change material, that water (which is a latent heat storage material 
In reference to claims 14 and 21, Zhang and Patstone disclose the claimed invention.
the latent heat storage material is selected such that the solidification temperature (T4) is higher than a lower limit (T1) of the proper holding temperature range of the cooling target article ([0056] T4 of the phase-change insulating sheets 123 of the insulating container 10 is within the range of T1 to T2 by selecting proper phase-change materials.
In reference to claims 15 and 22, Zhang and Patstone disclose the claimed invention.
in the latent heat storage material (water as modified by Patstone), the temperature range of the dormant period spans 1°C. Note that water is disclosed by Applicant as inherently possessing the dormant period of 1°C. Accordingly, when the latent heat storage material of Zhang is modified to include water, the combination would inherently possess the claimed characteristic.
In reference to claims 17 and 24, Zhang and Patstone disclose the claimed invention.
the latent heat storage material (water) is non-flammable. When the latent heat storage material of Zhang is modified to include water, the combination would inherently possess the claimed characteristic.

Claims 16, 18, 23 and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Patstone as applied supra, and in further view of WO2015076095 to Bessho et al. (provided .
In reference to claims 16 and 23, Zhang, Patstone, and Bessho disclose the claimed invention.
Zhang as modified supra fails to disclose the latent heat storage material uses formation energy of a semi-clathrate hydrate having an alkyl quaternary salt as a guest.
Bessho teaches that in the art of latent heat storage materials, that an aqueous solution comprising a quasi-clathrate hydrate and tetraalkylammonium salt (which is an alkyl quaternary salt, see paragraph 7 of Technical Field)  is a material known to be suitable for the intended purpose heat storage.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Zhang such that the latent heat storage material was a material using formation energy of a semi-clathrate hydrate having an alkyl quaternary salt as a guest, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.
In reference to claims 18 and 25, Zhang, Patstone, and Bessho disclose the claimed invention.
Zhang as modified fails to disclose the melting start temperature is 5°C or more and less than 10°C, and the main melting temperature is more than 5°C and 10°C or less.
Bessho teaches that in the art of heat storage materials, the melting point of a heat storage material is nothing more than a result effective variable able to be optimized in order to achieve a recognized result, i.e. the melting point of the material affects the temperature range in which a container can be held, see paragraph 4 of the Technical Field (In the refrigerator, it is necessary to keep the temperature inside the refrigerator at about 3 ° C. to 10 ° C. in order to prevent spoilage of foods and the like. Therefore, when installing the heat storage material in the refrigerator, the heat storage material must be solidified at about 3 ° C. and melted at about 10 ° C) . Bessho teaches .


Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive. 
Specifically, Applicant argues on page 7 of the response that the examiners statement that Zhang discloses the cooling apparatus cools the distribution package to a temperature that is lower than the solidification temperature of the latent heat storage material contradicts the statement that Zhang fails to disclose a supercooling characteristic has been considered but is respectfully not found persuasive. Latent heat storage material that do not necessarily have a supercooling characteristic can be cooled to below a solidification temperature. The examiner asserts that a teaching of cooling a PCM to a temperature below phase change [0056] implies cooling the PCM to temperatures below the change from a fluid to a solid (i.e. solidification temperature).
Applicant further argues on page 8 of the response that Pastone fails to teach, disclose or suggest the claimed limitation of the cooling temperatures. This argument is respectfully not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The only change to the method/apparatus of Zhang is to use the PCM refrigerant of Patstone (water) with the apparatus/method of Zhang. No other changes are made to Zhang. When making this combination, the combination would result in the claimed method. Note that using water as a refrigerant in the PCMs of Zhang, when cooling to T3 which is below T4 (the solidification temperature), the combination would result in the PCMs being cooled to a temperature below the solidification temperature of water as claimed. Further, when cooling to temperature T3, which is below the solidification temperature, the temperature of the container would pass through the claimed temperature on the way down to T3 which meets the claimed limitations. There is no requirement in the claims that the coldest temperature of the package be higher than lower limit of the article. As such, cooling the container through this temperature meets the claimed limitations.
Further, Applicant argues beginning on page 8 of the response, that none of the cited reference teach the latent heat storage material is selected in accordance with the proper holding temperature range. This is respectfully not found persuasive. Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, Zhang specifically teaches choosing a PCM that has a freezing temperature within the proper holding temperature of the article (see [0057] by selecting proper phase-change materials, so that the transportation temperature of the cargoes is fully within the range of 2° C.-8° C). When utilizing water in the method of Zhang, the method would necessarily include choosing water when the freezing temperature of water was within the proper holding temperature range of the article. Thus, when selecting water to use as the PCM of Zhang, the method is met. Further, with respect to the apparatus claims, the apparatus must be distinguished structurally rather than being distinguished by the thought process running through the mind of the shipper. Accordingly, an explicit recitation of selecting a PCM is irrelevant to the patentability of the apparatus claims.
Accordingly, the rejection of claims 12 and 19 under Zhang and Patstone is considered proper and remain.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/CASSEY D BAUER/            Primary Examiner, Art Unit 3763